Exhibit 10.2

SECOND AMENDMENT TO SECOND LIEN CREDIT AGREEMENT

This SECOND AMENDMENT TO SECOND LIEN CREDIT AGREEMENT (this “Amendment”) is
dated as of May 14, 2014 and effective as of March 31, 2014, and entered into by
and among AFFIRMATIVE INSURANCE HOLDINGS, INC., a Delaware corporation (the
“Borrower”), the lenders listed on the signature pages hereto, JCF AFFM DEBT
HOLDINGS L.P., as Administrative Agent (in such capacity, the “Administrative
Agent”) and as Collateral Agent (in such capacity, the “Collateral Agent”), and
for purposes of Section 6 hereof, the other Loan Parties listed on the signature
pages hereto. Capitalized terms used but not defined herein having the meaning
given them in the Credit Agreement (as hereinafter defined).

Recitals

Whereas, the Borrower, the Lenders from time to time party thereto, the Agents
and the other parties thereto have entered into that certain Second Lien Credit
Agreement dated as of September 30, 2013, as amended by that certain First
Amendment to Second Lien Credit Agreement dated as of December 31, 2013 (as
amended, amended and restated, extended, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”);

Whereas, the Borrower has requested an amendment to the Credit Agreement,
pursuant to and in accordance with Section 9.08(a) of the Credit Agreement; and

Whereas, the Required Lenders and the Agents are willing to agree to the
amendment requested by the Borrower, on the terms and conditions set forth in
this Amendment;

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, Required Lenders and Agents agree as follows:

1. AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions and upon the terms
set forth in this Amendment and in reliance on the representations and
warranties of the Borrower set forth in this Amendment, the Credit Agreement is
hereby amended as follows:

1.1. Amendment to Section 1.01. Section 1.01 of the Credit Agreement shall be
amended as follows:

(a) The following definitions shall be added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:

“Risk-Based Capital Ratio Compliance Amount” shall mean, for any period, any
amounts credited during such period by any Non-Regulated Subsidiary against any
amounts owed to it by any Regulated Insurance Subsidiary for the purpose of
supporting such Regulated Insurance Subsidiary’s compliance with Section 6.13 of
this Agreement.

“Second Amendment” shall mean that certain Second Amendment to Second Lien
Credit Agreement, dated as of May 14, 2014 and effective as of March 31, 2014,
by and among the Borrower, the Loan Parties, the Required Lenders, and JCF AFFM
DEBT HOLDINGS L.P., as administrative agent and collateral agent.

“Second Amendment Effective Date” shall have the meaning set forth in Section 4
of the Second Amendment.



--------------------------------------------------------------------------------

(b) The following definitions shall be replaced in their entirety with the
following:

“Cash Flow” shall mean, for any relevant 12 month fiscal period, the sum,
without duplication, of (i) for the Borrower, USAgencies and their respective
subsidiaries (other than the Regulated Insurance Subsidiaries), Consolidated
EBITDA for the relevant period, and (ii) all state and federal income tax
expenses incurred by the Regulated Insurance Subsidiaries for the relevant
period; provided that for purposes of calculating Cash Flow for any period
(A) the Cash Flow of USAgencies and of any other Acquired Entity acquired by the
Borrower or any Subsidiary pursuant to a Permitted Acquisition during such
period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred as of the first day of such
period) and (B) the Cash Flow of any person or line of business sold or
otherwise disposed of by the Borrower or any Subsidiary during such period shall
be excluded for such period (assuming the consummation of such sale or other
disposition and the repayment of any Indebtedness in connection therewith
occurred as of the first day of such period). The preceding formula shall be
adjusted on a proportionate basis for any relevant period that is not a fiscal
twelve month period.

“Excess Cash Flow” shall mean, for any relevant twelve (12) month fiscal period,
without duplication, Cash Flow, less (a) the consolidated aggregate amount of
all Capital Expenditures for such period, including capital payments for
business expenditures and investments, such as capital lease payments,
(b) consolidated state and federal income taxes for such period,
(c) Consolidated Interest Expense, (d) ordinary corporate dividends made in
accordance with the terms hereof during such period, (e) cash consideration
utilized for Permitted Acquisitions during the relevant twelve (12) month fiscal
period and (f) any payments made by any Non-Regulated Subsidiary to any
Regulatory Subsidiary pursuant to the Affirmative Intercompany Tax Agreement.
The preceding formula shall be adjusted on a proportionate basis for any
relevant period that is not a fiscal twelve (12) month period.

“Required Minimum EBITDA” shall mean (a) for the fiscal quarter ending
December 31, 2013 (i) if the Risk-Based Capital Ratio for any Regulated
Insurance Subsidiary (determined on an individual basis) is equal to or greater
than 375% as of the last day of such fiscal quarter, $1,600,000 or (ii) if the
Risk-Based Capital Ratio for any Regulated Insurance Subsidiary (determined on
an individual basis) is less than 375% as of the last day of such fiscal
quarter, $2,000,000 and (b) for the fiscal quarter ending March 31, 2014 and
each fiscal quarter thereafter (i) if the Risk-Based Capital Ratio for any
Regulated Insurance Subsidiary (determined on an individual basis) is equal to
or greater than 375% as of the last day of such fiscal quarter, an amount equal
to the difference of (x) $2,000,000, minus (y) any Risk-Based Capital Ratio
Compliance Amount or (ii) if the Risk-Based Capital Ratio for any Regulated
Insurance Subsidiary (determined on an individual basis) is less than 375% as of
the last day of such fiscal quarter, an amount equal to the difference of
(x) $2,400,000, minus (y) any Risk-Based Capital Ratio Compliance Amount.

1.2. Amendment to Sections 5.04(a), (b) and (c). Sections 5.04(a), (b) and
(c) of the Credit Agreement shall be amended such that each reference therein to
“consolidated balance sheet and related statements of income” shall be deleted
and replaced with the following:

“consolidated (and, with respect to the Regulated Insurance Subsidiaries as a
group and their consolidated Subsidiaries, consolidating) balance sheet and
related statements of income”

 

2



--------------------------------------------------------------------------------

1.3. Amendment to Section 5.04(d). Section 5.04(d) of the Credit Agreement shall
be replaced in its entirety to read as follows:

“(d) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, (i) a certificate of the Financial Officer certifying such
statements (A) certifying that no Event of Default or Default has occurred or,
if such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (B) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.11, 6.12, 6.13 and 6.14, and, in the case of a
certificate delivered with the financial statements required by paragraph
(a) above, setting forth the Borrower’s calculation of Excess Cash Flow and
(ii) production monitor reports in a form substantially consistent with the
reports included in the “Debt Amendment Background Information” presentation to
the Lenders dated March 2014 or such other form reasonably acceptable to the
Administrative Agent;”

1.4. Amendment to Section 5.04(n). Section 5.04(n) of the Credit Agreement shall
be replaced in its entirety to read as follows:

“(n) within 10 days of delivery of financial statements under paragraph (a) or
(b) above, (i) management’s discussion and analysis of the important operational
and financial developments during such fiscal year or fiscal quarter, as
applicable, consistent with the Borrower’s historical practice and (ii) a
risk-based capital report in a form substantially consistent with the report
included in the “Debt Amendment Background Information” presentation to the
Lenders dated March 2014 or such other form reasonably acceptable to the
Administrative Agent.”

1.5. Amendment to Section 5. Section 5 of the Credit Agreement shall be amended
to add the following additional Section 5.18:

“After the delivery to the Administrative Agent and the Lenders of the financial
statements pursuant to Sections 5.04(a) and (b), the Borrower will promptly
conduct a meeting (which shall be telephonic) of the Administrative Agent and
the Lenders to discuss the most recently reported financial results and the
financial condition of the Borrower and its Subsidiaries, at which shall be
present a senior officer of the Borrower and such other senior officers of the
Credit Parties as may be reasonably requested to attend (by telephone) by the
Administrative Agent or the Required Lenders, such request or requests to be
made within a reasonable time prior to the scheduled date of such meeting.”

1.6. Amendment to Section 6.13. Section 6.13 of the Credit Agreement shall be
replaced in its entirety to read as follows:

“The Borrower will not permit the Risk-Based Capital Ratio for any Regulated
Insurance Subsidiary determined on an individual basis calculated as of the last
day of any fiscal quarter to be less than the ratio set forth opposite such
fiscal quarter below:

 

Fiscal Quarter Ended

   Ratio  

December 31, 2013

     300 % 

June 30, 2014

     275 % 

September 30, 2014

     350 % 

December 31, 2014 and the last day of each fiscal quarter thereafter (if
deferred consideration in Retail Sale is received)

     300 % 

December 31, 2014 and the last day of each fiscal quarter thereafter (if
deferred consideration in Retail Sale is not received)

     350 %” 

 

3



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce the
Required Lenders and the Agents to enter into this Amendment, the Borrower
represents and warrants to each Lender and the Agents that the following
statements are true, correct and complete:

2.1. Power and Authority. Each of the Loan Parties has all requisite corporate
or limited liability company power and authority to enter into this Amendment
and to carry out the transactions contemplated by, and to perform its
obligations under or in respect of, the Credit Agreement as amended hereby.

2.2. Corporate Action. The execution and delivery of this Amendment and the
performance of the obligations of each of the Loan Parties under or in respect
of the Credit Agreement as amended hereby have been duly authorized by all
necessary corporate or limited liability company action on the part of each of
the Loan Parties.

2.3. No Conflict or Violation or Required Consent or Approval. The execution and
delivery of this Amendment and the performance of the obligations of each of the
Loan Parties under or in respect of the Credit Agreement as amended hereby do
not and will not conflict with or violate (a) any provision of the certificate
or articles of incorporation or other constitutive documents or by-laws of any
Loan Party or any of its Subsidiaries, (b) any provision of any law or any
governmental rule or regulation applicable to any Loan Party or any of its
Subsidiaries, (c) any order of any Governmental Authority or arbitrator binding
on any Loan Party or any of its Subsidiaries, or (d) any indenture, agreement or
instrument to which any Loan Party or any of its Subsidiaries is a party or by
which any Loan Party or any of its Subsidiaries, or any property of any of them,
is bound (except where such violation could not reasonably be expected to have a
Material Adverse Effect), and do not and will not require any consent or
approval of any Person (other than any approval or consent obtained and is in
full force and effect or approvals or consents the failure to obtain could not
reasonably be expected to have a Material Adverse Effect or which are not
material to the consummation of the transaction contemplated hereby).

2.4. Execution, Delivery and Enforceability. This Amendment has been duly
executed and delivered by each Loan Party which is a party hereto and is the
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, except as enforceability may be affected by
applicable bankruptcy, insolvency, and similar proceedings affecting the rights
of creditors generally, and general principles of equity. The Agents’ Liens in
all Collateral continue to be valid, binding and enforceable Liens which secure
the Obligations to the extent valid, binding and enforceable on the Closing
Date, except as enforceability may be affected by applicable bankruptcy,
insolvency and similar proceedings affecting the rights of creditors generally,
and general principles of equity.

 

4



--------------------------------------------------------------------------------

2.5. No Default or Event of Default. After giving effect to this Amendment, no
event has occurred and is continuing or will result from the execution and
delivery of this Amendment that would constitute a Default or an Event of
Default.

2.6. No Material Adverse Effect. No event, change or condition has occurred
since the Closing Date that has caused, or could reasonably be expected to
cause, a Material Adverse Effect.

2.7. Representations and Warranties. Each of the representations and warranties
contained herein and in the Loan Documents is and will be true and correct in
all material respects (except that any representation and warranty that is
qualified by “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date hereof and as of the effective
date of this Amendment, except to the extent that such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects as of such earlier date (except
that any representation and warranty that is qualified by “materiality” or
“Material Adverse Effect” shall be true and correct in all respects as of such
earlier date).

3. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment, and the
consents and approvals contained herein, shall be effective only if and when
signed by, and when counterparts hereof shall have been delivered to the Agents
(by hand delivery, mail, telecopy or other electronic transmission) by each Loan
Party, each Required Lender, and only if and when each of the following
conditions is satisfied or waived:

3.1. No Default or Event of Default; Accuracy of Representations and Warranties.
At the time of and immediately after giving effect to this Amendment, no Default
or Event of Default shall exist and each of the representations and warranties
made by the Loan Parties herein and in or pursuant to the Loan Documents shall
be true and correct in all material respects (except that any representation and
warranty that is qualified by “materiality” or “Material Adverse Effect” shall
be true and correct in all respects) as if made on and as of the date on which
this Amendment becomes effective (except that any such representation or
warranty that is expressly stated as being made only as of a specified earlier
date shall be true and correct in all material respects as of such earlier date
(except that any representation and warranty that is qualified by “materiality”
or “Material Adverse Effect” shall be true and correct in all respects as of
such earlier date)) and the Administrative Agent shall have received an
officer’s certificate from the Borrower confirming the same.

3.2. Amendment to First Lien Credit Agreement. The Administrative Agent shall
have received a duly executed copy of an amendment to the First Lien Credit
Agreement substantially in the form attached as Exhibit A hereto, making
amendments thereto that correspond to those made herein and otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

3.3. Fees and Expenses. The Borrower shall have paid to the Administrative Agent
on the Second Amendment Effective Date all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby (in the case of legal fees and
expenses, limited to the reasonable fees, charges and disbursements of
Debevoise & Plimpton LLP, counsel for the Administrative Agent); provided that,
the Administrative Agent and/or Debevoise & Plimpton LLP shall have provided to
the Borrower reasonably detailed supporting backup documentation at least one
Business Day prior to the Second Amendment Effective Date.

4. EFFECTIVE DATE. This Amendment shall become effective (the “Second Amendment
Effective Date”) as of March 31, 2014 once the conditions set forth in Section 3
of this Amendment are satisfied or waived.

 

5



--------------------------------------------------------------------------------

5. EFFECT OF AMENDMENT; RATIFICATION. This Amendment is a Loan Document. From
and after the date on which this Amendment becomes effective, all references in
the Loan Documents to the Credit Agreement and other Loan Documents shall mean
the Credit Agreement as amended hereby. Except as expressly amended hereby, the
Credit Agreement and the other Loan Documents, including the Liens granted
thereunder, shall remain in full force and effect, and all terms and provisions
thereof are hereby ratified and confirmed.

6. MISCELLANEOUS. Each of the Loan Parties confirms that as amended hereby, each
of the Loan Documents to which it is a party is in full force and effect, and
that as of the date hereof, none of the Loan Parties has any defenses, setoffs
or counterclaims to its Obligations.

7. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

8. NO WAIVER. The execution, delivery and effectiveness of this Amendment does
not constitute a waiver of any Default or Event of Default, amend or modify any
provision of any Loan Document except as expressly set forth herein or
constitute a course of dealing or any other basis for altering the Obligations
of any Loan Party.

9. COMPLETE AGREEMENT. This Amendment sets forth the complete agreement of the
parties in respect of any amendment to any of the provisions of any Loan
Document.

10. CAPTIONS; COUNTERPARTS. The catchlines and captions herein are intended
solely for convenience of reference and shall not be used to interpret or
construe the provisions hereof. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy or other electronic transmission), all of which taken together shall
constitute but one and the same instrument.

[signatures follow; remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Second
Amendment to Second Lien Credit Agreement as of the date set forth above.

 

AFFIRMATIVE INSURANCE HOLDINGS, INC., as Borrower By:  

/s/ Michael J. McClure

  Name:   Michael J. McClure   Title:   CEO LOAN PARTIES: AFFIRMATIVE INSURANCE
HOLDINGS, INC. AFFIRMATIVE MANAGEMENT SERVICES, INC. AFFIRMATIVE SERVICES, INC.
AFFIRMATIVE INSURANCE GROUP, INC. AFFIRMATIVE UNDERWRITING SERVICES, INC.
AFFIRMATIVE INSURANCE SERVICES, INC. USAGENCIES, L.L.C. USAGENCIES MANAGEMENT
SERVICES, INC. By:  

/s/ Michael J. McClure

  Name:   Michael J. McClure   Title:   CEO



--------------------------------------------------------------------------------

JCF AFFM DEBT HOLDINGS L.P., as Administrative Agent, as Collateral Agent and
Lender By:   JCF AFFM DEBT HOLDINGS GP LTD., its General Partner By:  

/s/ Sally Rocker

  Name: Sally Rocker   Title: Director